  

Case 1:20-cv-08891-GWG Document 12 Filed 12/28/2@pfragenryf 1

DOCUMENT

ELECTRONICALLY FILED

U.S. Departr |}. DOC #:

 

United States
Southern District of New York

 

 

86 Chambers Street, Third Floor
New York, New York 10007

December 22, 2020

By ECF
The Honorable Analisa Torres

United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Dixon v. United States, 20 Civ. 8891 (AT)

Dear Judge Torres:

This Office represents the United States (“the Government’), defendant in the above-
referenced Federal Tort Claims Act action. We write respectfully, on behalf of both parties, to
jointly request that the Court adjourn the initial pretrial conference, scheduled for 11:40 a.m. on
January 4, 2021 (ECF No. 6), until sometime after the Government’s response to the complaint is
due on January 19, 2021, with an associated extension of time to file the pre-conference
submission (currently due on December 23, 2020).

The reason for the request is that the undersigned counsel was only recently assigned to
the action and has not yet received information about the matter that will allow the Government
to decide whether to answer rather than to file a motion with respect to the complaint and how
much time will be needed to complete discovery. Further, the parties consent to proceed for all
purposes before the assigned Magistrate Judge and have emailed today a completed consent form
to the Orders and Judgments Clerk. See ECF No. 5. Therefore, we anticipate that the initial
conference would likely occur before the assigned Magistrate Judge, rather than before Your
Honor.

This is the parties’ first request for an adjournment of the initial conference.

DATE FILED: 1293/3020 —

GRANTED. The conference scheduled for January
4, 2021, along with its accompanying pre-conference
submissions deadline, is ADJOURNED sine die.

SO ORDERED.

Dated: December 23, 2020
New York, New York

Or

ANALISA TORRES
United States District Judge

 

By:

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney
Southern District of New York

/s/ Allison M. Rovner

ALLISON M. ROVNER
Assistant United States Attorney
Tel.: (212) 637-2691

Fax: (212) 637-2750

E-mail: allison.rovner@usdoj.gov
